Citation Nr: 1424909	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability to include as secondary to service connected bilateral pes planus. 

2.  Entitlement to service connection for sleeping problems to include as secondary to lumbar and shoulder disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2007 and July 2008 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in August 2009, and a transcript of the hearing is associated with his claims folder. 

In May 2011, the Board remanded the Veteran's claims for additional development.  During this period the Veteran cancelled representation by his veteran's service organization.

Because all of the development directed by the prior remand has not been completed, the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In May 2011, the case was remanded for additional VA medical commentary, specifically to determine whether it is at least as likely as not that a low back disability was related to service or was otherwise aggravated by the Veteran's service-connected pes planus.  The Board also requested an opinion regarding whether there is any etiological relationship between the Veteran's sleeping problems and military service to include any service connected disability.  

After reviewing the medical records a VA physician in May 2011 found that it was less than likely that his sleep problems were "related to" any service connected disability.  The examiner also noted that the current lumbar strain did not result from his service connected pes planus.  In adjudicating claims on a secondary basis such terms as "did not result from" or "not related to" are insufficient to satisfy the aggravation standard.  The term "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition.  In other words, the examiner should comment on whether the service connected bilateral foot disability aggravates (meaning chronically worsens) the lumbar spine disability.  As well the examiner should comment as to the likelihood that any service connected disability aggravates his sleep disorders. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims files to the VA compensation examiners that provided the June 2011 opinion (or a suitable substitute if this individual is unavailable) for supplemental comments (addenda) concerning the nature and etiology of the low back and sleep disorders.  The examiner should provide an opinion as to whether it is at least as likely as not that the low back disability is aggravated (chronically worsened) by the Veteran's service-connected pes planus.  If the examiner concludes that the low back disability is aggravated by the pes planus then, he/she should comment on whether his sleep problems are aggravated by his low back disability.  See Allen v. Brown, 7 Vet. App. 430 (1995). 

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  To facilitate providing this additional comment, it is imperative that the designated examiner review the claims file for relevant medical and other history. 

If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

2.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


